Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 13-15, 20 and 30-31 are pending.
Election of Invention
Applicant’s election of the following species (see page 5 of Remarks filed on 12/06/2021), is acknowledged and entered:
A) A method for assessing the effectiveness of a treatment and/or prevention of Alzheimer’s disease (AD), as the disclosed method;
B) A subject diagnosed with AD, as the disclosed patient population;
C) S-equol produced chemically, as the disclosed active agent;
D) a formulation that is essentially free of genistein, diadzein and/or IBSO03569, as the disclosed formulation; and 
E) A respiratory chain enzyme, as the disclosed mitochondria biomarker.
Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
Applicant’s amendments filed on 12/06/2021, have each been entered into the record. Applicant has amended claims 1, 13-15, 20 and 30-31. Applicant has canceled claims 12, 16-19, 29-29 and 32-38. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 1-2, 4-11, 13-15, 20 and 30-31 are subject of the Office action below.
Priority
This application filed on 01/25/2019, is a 371 of PCT/U2017/043695, filed on 07/25/2015, which claims priority to U.S. provisional application No. 62/367,002, filed on 07/26/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2019, 04/17/2019, 06/26/2010 and 03/01/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, 13-15, 20 and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Making reference to the Interim Guidance for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature in view of Mayo Collaborative Services v. Prometheus Laboratories, Inc. 566U.S._132 S.Ct. 1289, 101 USPQ2d 1961 (2012), the Supreme Court made clear that claims that do nothing significantly more than simply describing natural relations are not patentable. In Prometheus, the Supreme Court made clear that claims that do nothing significantly more than simply describing natural relations are not patentable.
For instance the Supreme Court stated:
“If a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. A patent, for example, could not simply recite a law of nature and then add the instruction "apply the law." Einstein, we assume, could not have patented his famous law by claiming a process consisting of simply telling linear accelerator operators to refer to the law to determine how much energy an amount of mass has produced (or vice versa). Nor could Archimedes have secured a patent for his famous principle 

To put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. For these reasons we believe that the steps are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities.”
 
In the instant case, the claims are held to be directed to a law of nature, a natural phenomenon, or naturally occurring relation or correlation without significantly more, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Independent claim 1 is drawn to a 
“A method for assessing the effectiveness of a treatment and/or prevention of Alzheimer’s disease comprising the steps of:
(a) measuring the activity of one or more mitochondria target biomarker(s) in a first blood sample obtained from the subject;
(b) administering a pharmaceutically effective amount of a formulation comprising S-equol to the subject;
(c) measuring a change in activity of the one or more mitochondria target biomarker(s) in a second blood sample obtained from the subject after the S-equol formulation has been administered to the subject and; 
(d) determining, based on a change in the activity of the one or more mitochondria target biomarker(s), that the administering was effective to treat and/or prevent Alzheimer’s disease.
Based upon an analysis with respect to the claims as a whole, claim 1 is determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.  
1) Is the claimed invention directed to at least one of the four statutory categories (process, machine, manufacture or composition of matter)? 
Claim 1 is directed to a process, specifically a process for assessing the effectiveness of a treatment and/or prevention of AD. As such, the condition for the first inquiry is met.  
2A) Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?)      
Claim 1 focuses on the observation that AD is characterized by a change in the activity of one or more mitochondria target biomarker(s). The condition for the second inquiry is met because a naturally occurring correlation between a change in the activity of one or more mitochondria target biomarker(s) and AD in a subject, is a limitation of the claim.
Claims 1, 20 and 30, also recite the limitation of “determining”. The limitation of “determining”, falls into the “mental process” groupings of abstract ideas because claim 1 recites a limitation that can practically be performed in the human mind  using a physical aid, for example,  a pen and paper, or a pencil and a paper. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Please see 2019 PEG at §s I-II.
In addition, 2B) Does the claim include additional elements/steps or a combination of elements/step that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?) . 
No. The requirement of employing one or more mitochondria target biomarker(s) in assessing the efficacy of a treatment and/or prevention of AD, is an element or step that only limits the use to a particular technological environment (field-of-use). The steps are not sufficient to ensure that the claims amount to significantly more than the correlation itself. Moreover, every application of the correlation would require using one or more mitochondria biomarker(s). For example:
1) Cardoso et al (hereinafter “Cardoso”, Neurobiology of Aging, 2004, 105-110), teaches that the activity of one or more mitochondria biomarker(s), such as cytochrome oxidase (COX), is decreased in platelets of AD subjects, when compared to control subjects. Please see abstract and Table 1. COX is a mitochondria target biomarker (see instant specification at, for example, ¶ 00016 and instant claim 15).
2) Hinman et al (hereinafter “Hinman”, U.S. Pub. No. 20150297551, published 10/22/2015), discloses usefulness of mitochondria target biomarker(s), such as COX, in assessing the efficacy of treatment of diseases caused by mitochondria dysfunction (e.g., AD). Please see abstract, ¶s 0008, 0018, 0022 and 0218. Also, see ¶s 0219-0223, under the title “Clinical Assessment of Mitochondrial Dysfunction and Efficacy of Therapy”.
3) Yao et al (hereinafter, “Yao”, Brain Research 1514, 2013, 128-141), teaches using a composition comprising S-equol, in order to enhance activity of COX (see § 2.4 and Figure 4B).
The claim recites a single additional element in the limitation of the claim, which is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, claim 1 is not eligible.
The requirement of employing: i) specific AD subject (claims 2 and 4-5); ii) a chemically produced S-equol (claims 6-7); iii) a single crystalline S-equol polymorph (claim 8); iv) a formulation essentially free of genistein, diadzein, IBSO03569, or R-equol (claims 9-11); iv) repeating the sequence of steps in claim 1 (claim 14); and v) a specific AD genotype (claims 20and 30-31), is an element or step that only limits the use to a particular technological environment (field-of-use). For example, Cardoso discloses human AD subjects with mean age of 68.95±2.06 years (see § 2, under the title “Methods”).
For all of these reasons, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than perturbation of a natural principle itself. When the claims are considered as a whole, the steps taken together amount to no more than recognizing a routine method employed in the perturbation of the law of nature itself. Therefore, since the methods and steps are not sufficient to transform an unpatentable natural phenomenon into a patentable application, the claims are non-statutory, and the rejection under 35 U.S.C. 101, is proper.
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2, 4-11, 13-15, 20 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4-1, 13-15, 20 and 30-3, depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons of record set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claim 1 is rendered indefinite for reciting the limitation “one or more mitochondrial target biomarker(s)”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
This is because of the “one or more mitochondrial target biomarker(s)”, is not defined by the claim or the instant specification to any specific biomarker(s). It is unclear to one skilled in the art as to which biomarker(s) is(are)  involved in AD treatment and/or prevention efficacy and which biomarker(s) is(are) not involved in AD treatment and/or prevention efficacy. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification regarding which biomarker(s) is(are) involved in AD treatment and/or prevention efficacy and which biomarker(s) is(are)  not involved in AD treatment and/or prevention efficacy, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 1.  Appropriate correction is required.
Claim 1 is rendered indefinite for reciting the limitation “a pharmaceutically effective amount”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation in the claim. 
Dosages of drugs are physically defined amounts. And while functional, descriptive language is not per se indefinite, the specification must provide sufficient description that allows one skilled in the art to understand the dosage boundaries that achieve the intended result set forth by the functional, descriptive limitations with reasonable certainty. 
The specification provides a working example of administering 20 mg/day of S-equol (10 mg twice per day), to human female AD subjects (see ¶s 00061and 00067). 
The term “a pharmaceutically effective amount” recited in claim 1, is not defined by the claim or the instant specification to any specific embodiment, e.g., a specific S-equol dosage or a specific S-equol dosage range for any AD subject of any phenotype, age, sex or bodyweight. There is no defined system laid out in the specification in which one of the ordinary skill in the art can reasonably determine “a pharmaceutically effective amount” of S-equol, which when administered to a subject with AD, would result in the: i) treatment and/or prevention of AD in the subject; and ii) a change in activity of “one or more mitochondrial target biomarker(s)” in a second blood obtained from the AD subject. 
Accordingly, without guidelines in the specification, the skilled artisan cannot tell from the instant specification, an amount of S-equol that is “a pharmaceutically effective amount”, from an amount of S-equol that is not “a pharmaceutically effective amount”.
The phrase “an effective amount” has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. Please see MPEP § 2173.059c)(III).
In the instant case, the more than one effect that can implied from the specification are: i) treating AD; ii) preventing AD; and iii) a change in activity of “one or more mitochondrial target biomarker(s)”. The specification does not appear to provide guidelines that are elaborate enough for determining “an effective amount” for the S-equol recited in instant claim 1, which  would: i) treating AD; ii) preventing AD; and iii) a change in activity of “one or more mitochondrial target biomarker(s)”. The artisan of the ordinary skill cannot tell from the specification, what is “a pharmaceutically effective amount” for the S-equol, from what is not “a pharmaceutically effective amount” for the S-equol 
Accordingly, without guidelines that are elaborate enough for determining “a pharmaceutically effective amount” for the S-equol in the specification, the skilled artisan cannot reasonably determine “a pharmaceutically effective amount” that would: i) treat AD; ii) prevent AD; and iii) a change in activity of “one or more mitochondrial target biomarker(s)”.
Claim 1 is indefinite for reciting the limitation “determining”, because one skilled in the art cannot reasonably determine the meets and bounds of this limitation in the claim.
 It is unclear to a person skilled in the art as to how the “determining” is to be carried out. How much of a change in activity of the “one or more mitochondrial target biomarker(s)”, would: i) result in an effective treatment and/or prevention of AD; and ii) not result in an effective treatment and/or prevention of AD? For the purpose of examination, any of change in activity of the “one or more mitochondrial target biomarker(s)”, is included in the interpretation of an effective treatment and/or prevention of AD. Appropriate correction is required.
Claims 9-11 recite the limitation a formulation that is essentially free of genistein, diadzein, IBSO03569 or R-equol. There is insufficient antecedent basis for this limitation in the claims because claim 1 from claims 9-11 did not recite the limitation of genistein, diadzein, IBSO03569 or R-equol, in the formulation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-11, 13-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso et al (hereinafter “Cardoso”, Neurobiology of Aging, 2004, 105-110) in view of: 1) Hinman et al (hereinafter “Hinman”, U.S. Pub. No. 20150297551, published 10/22/2015); and 2) Yao et al (hereinafter, “Yao”, Brain Research 1514, 2013, 128-141).
Independent claim 1 is drawn to a method for assessing AD treatment and/or prevention effectiveness comprising:
obtain a first blood sample from a subject,
measure activity of one or more mitochondrial target biomarker(s);
administer a pharmaceutically effective amount of S-equol to the subject;
obtain a second blood sample from the subject,
measure a change in activity of one or more mitochondrial target biomarker(s);
determine AD treatment and/or prevention effectiveness, based on a change in activity of one or more mitochondrial target biomarker(s).
For the purpose of examination, any amount of S-equol that is employed, is included in the interpretation of “a pharmaceutically effective amount”, because the term “a pharmaceutically effective amount” recited in claim 1, is not defined by the claim or the instant specification to any specific embodiment, e.g., a specific S-equol dosage or a specific S-equol dosage range for any AD subject of any phenotype, age, sex or bodyweight.
Regarding claim 1 Cardoso teaches that the activity of one or more mitochondria biomarker(s), such as cytochrome oxidase (COX), is decreased in mitochondria platelets of AD subjects of mean age 68.95±2.06 years, when compared to control subjects. Please see abstract, § 2, under the title “Methods” and Table 1. COX is a mitochondria target biomarker (see instant specification at, for example, ¶ 00016 and instant claim 15). The mitochondria platelet COX was isolated from blood obtained from the AD subjects and control subjects. Please see § 2.1.
Cardoso differs from claim 1 only insofar as the cited reference is not explicit in teaching: i) usefulness of COX, in assessing the efficacy of AD treatment and/or prevention; and ii) inducing a change in COX activity with S-equol.
1) Hinman is cited for disclosing usefulness of mitochondria target biomarker(s), such as COX, in assessing the efficacy of treatment of diseases caused by mitochondria dysfunction (e.g., AD). Please see abstract, ¶s 0008, 0018, 0022 and 0218. Also, see ¶s 0219-0223, under the title “Clinical Assessment of Mitochondrial Dysfunction and Efficacy of Therapy”.
2) Yao is cited for teaching use of a composition comprising S-equol (10 mg/kg/day), in order to enhance mitochondrial COX activity. Please see abstract, § 2.4, § 4 under the title “Experimental procedures”, and Figure 4B. The S-equol composition was found to elicit greater response in mitochondrial potentiation when compared to a composition comprising racemic R/S-equol (see abstract and Figure 4B). Each of the S-equal composition and racemic R/S-equol composition also contains phytoSERM (genistein, diadzein and racemic R/S-equol). Please see abstract
Accordingly, a person skilled in the art would have found it obvious to modify Cardoso with Hinman and Yao in order to administer a composition comprising S-equol to a subject with AD for the purpose of assessing AD treatment effectiveness. The skilled artisan would have had a reasonable expectation that the administration of S-equol would treat AD in the subject via enhancement of COX activity. 
This is because: i) COX activity is decreased in AD subjects, when compared to control subjects (see discussions above); ii) the usefulness of COX in assessing the efficacy of treatment of diseases such as AD, was known in the art at the time the instant invention was filed (see discussions above); and iii) a composition comprising S-equol is known to enhance COX activity (see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2 and 4-5, Cardoso teaches human AD subjects of mean age 68.95±2.06 years (see discussions above).
Regarding claims 9-11, although the cited references do not combine to explicitly teach a composition that is essentially free of genistein, diadzein, IBSO03569 or R-equol, it would have been obvious to a person skilled in the art that the administration of a composition essentially free of genistein, diadzein, IBSO03569 or R-equol, would treat AD via enhancement of COX activity because a composition comprising, for example, S-equol and phytoSERM (genistein, diadzein and racemic R/S-equol), was found to elicit greater response in mitochondrial potentiation when compared to a composition comprising racemic R/S-equol and phytoSERM (genistein, diadzein and racemic R/S-equol). Please see discussions above.
Regarding claim 13, the repetition of the sequence steps of claim 1, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 14-15, the cited references combined to teach COX (see discussions above).
Regarding claim 31, the cited references did not combine to teach APOE4 carrier.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-2, 4-7, 9-11, 13-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso (Neurobiology of Aging, 2004, 105-110) in view of: 1) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015); and 2) Yao (Brain Research 1514, 2013, 128-141), as applied to claims 1-2, 4-5, 9-11, 13-15 and 31 above and further in view of Heemstra et al (hereinafter “Heemstra”, Organic Letters, 2006, 8(24), 5441-5443, cited by the Applicant in the instant application).
The limitations of claims 1-2, 4-5, 9-11, 13-15 and 31 as well as the corresponding teachings of Cardoso, Hinman and Yao are described above, and hereby incorporated into the instant rejection.
Claims 6-7 are similar to claim 1, however, claims 6-7 differ slightly from claim 1 in that the claims require: i) chemically produced S-equol (claim 6); and ii) S-equol not produced biosynthetically or by biotransformation.
Cardoso, Hinman and Yao differ from the invention of claims 6-7 only insofar as the cited references do not combine to explicitly teach:  i) chemically produced S-equol (claim 6); and ii) S-equol not produced biosynthetically or by biotransformation (claim 7).
Heemstra is cited for teaching chemical synthesis of S-equol (see abstract.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Cardoso, Hinman and Yao with Heemstra, in order to arrive at the invention of claims 6-7, wherein the S-equol is: i) chemically produced (claim 6); and ii) produced biosynthetically or by biotransformation. The skilled artisan would have had a reasonable expectation that the administration of the S-equol would treat AD in the subject via enhancement of COX activity. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-2, 4-5, 9-11, 13-15, 20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso (Neurobiology of Aging, 2004, 105-110) in view of: 1) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015); and 2) Yao (Brain Research 1514, 2013, 128-141), as applied to claims 1-2, 4-5, 9-11, 13-15 and 31 above and further in view of Mosconi et al (hereinafter “Mosconi”, J. Alzheimer’s Disease, 2011, 27, 483-490).
The limitations of claims 1-2, 4-5, 9-11, 13-15 and 31 as well as the corresponding teachings of Cardoso, Hinman and Yao are described above, and hereby incorporated into the instant rejection.
Claims 20 and 30 are similar to claim 1, however, claims 20 and 30 differ slightly from claim 1 in that the claims require determining the genotype of the AD subject.
Cardoso, Hinman and Yao differ from the invention of claims 20 and 30 only insofar as the cited references do not combine to explicitly teach determining the genotype of the AD subject.
Mosconi is cited for teaching APOE carriers AD subject and non-carriers APOE4 AD subjects with reduced COX activity. Please see title of the article, abstract, figures 1-3 and Tables 1-3.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Cardoso, Hinman and Yao with Mosconi in order to arrive at the invention of claims 20 and 30. The skilled artisan would have had a reasonable expectation that the administration of the S-equol APOE4 AD subjects with reduced COX activity, would to treat AD in the subject via enhancement of COX activity. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 10,391,079
Claims 1-2, 4-11, 13-15, 20 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. patent No. 10,391,079.   
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patent are similarly drawn to a method treat AD. 
The claims of the instant application (e.g., instant claim 1), are drawn to a method for assessing AD treatment and/or effectiveness comprising administering a pharmaceutically effective amount of a formulation comprising S-equol to a subject with AD or at risk of AD, whereas, the claims of the reference patent No. 10,391,079 (e.g., reference patent claim 1), are directed to for improving cognitive function in a patient at risk of or diagnosed with AD comprising administering a pharmaceutically effective amount of a formulation comprising S-equol to the subject.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, a person skilled in the art would have recognized the obvious variation of the instantly claimed subject matter over the cited patent application subject matter. 
 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629